                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           CASE NO. 5:20-CR-025-KDB-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                      Plaintiff,                        )
                                                        )
    v.                                                  )                  ORDER
                                                        )
 ENRIQUE RIVERA-ALVAREZ,                                )
                                                        )
                     Defendant.                         )


         THIS MATTER IS BEFORE THE COURT on the Government’s “Motion To Seal”

(Document No. 24) filed January 5, 2021. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.

                (c)     Motion to Seal or Otherwise Restrict Public Access. A
                party’s request to file materials under seal must be made by formal
                motion, separate from the motion or other pleading sought to be



         Case 5:20-cr-00025-KDB-DCK Document 25 Filed 01/07/21 Page 1 of 2
              sealed, pursuant to LCvR 7.1. Such motion must be filed
              electronically under the designation “Motion to Seal.” The motion
              must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.

Local Rule 6.1.

       By the instant motion, the Government seeks to seal its “Motion For Upward Variance

Pursuant To 18 U.S.C. §3553(a)” (Document No. 23). Having considered LCvR 6.1(c) and LCrR

49.1.1, the Court will grant the motion to seal. Noting that the time for public response has not

run to this motion, the Court will consider any objection to this Order from non-parties as an

objection to the motion, requiring no additional burden for any non-party under the Federal Rules

of Civil Procedure. See Local Rule 6.1(e).

       IT IS, THEREFORE, ORDERED that the Government’s “Motion To Seal” (Document

No. 24) is GRANTED. The “Motion For Upward Variance Pursuant To 18 U.S.C. §3553(a)”

(Document No. 23) shall remain under seal until otherwise ordered by this Court.


                                        Signed: January 6, 2021




                                                2

      Case 5:20-cr-00025-KDB-DCK Document 25 Filed 01/07/21 Page 2 of 2
